DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed May 10, 2021; the Information Disclosure Statements (IDSs) filed May 10, 2021; August 2, 2021; and December 28, 2021; and the Response to Restriction Requirement filed September 7, 2022.

Claims 8-27 are pending in the application.  Claims 8, 15, and 21 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on May 10, 2021; August 2, 2021; and December 28, 2021.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election of Invention II (claims 8-20) in the reply filed on September 7, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,004789 B2 to Doornbos et al. (referred to hereafter as “Doornbos”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 8, Doornbos claim 1 includes a semiconductor device, comprising: a substrate; a main circuit disposed over a front surface of the substrate; and a backside power delivery circuit disposed over a back surface of the substrate, wherein: the backside power delivery circuit includes: a first back side insulating layer disposed over the back surface of the substrate; a first main power supply wiring for supplying a first voltage; a first local power supply wiring for supplying the first voltage; and a first switch coupled to the first main power supply wiring and the first local power supply wiring, the first main power supply wiring and the first local power supply wiring are embedded in the first back side insulating layer, and the first local power supply wiring is coupled to the main circuit via a first through- silicon via (TSV) passing through the substrate for supplying the first voltage {Doornbos claim 1. “A semiconductor device, comprising: a substrate; a main circuit disposed over a front surface of the substrate; and a backside power delivery circuit disposed over a back surface of the substrate, wherein: the backside power delivery circuit includes: a first back side insulating layer disposed over the back surface of the substrate; a first main power supply wiring for supplying a first voltage; a second main power supply wiring for supplying a second voltage; a first local power supply wiring; and a first switch coupled to the first main power supply wiring and the first local power supply wiring, the first main power supply wiring, the second main power supply wiring and the first local power supply wiring are embedded in the first back side insulating layer, and the first local power supply wiring is coupled to the main circuit via a first through-silicon via (TSV) passing through the substrate for supplying the first voltage.}.

Regarding claim 9 (that depends from claim 8), Doornbos claim 2 includes the switch is a thin film transistor (TFT) including: a semiconductor film having a channel region, a source region and a drain region and disposed on the first back side insulating layer; a gate dielectric layer disposed over the channel region; a gate electrode disposed over the gate dielectric layer; a source contact disposed on the source region and contacting the first main power supply wiring; and a drain contact disposed on the drain region and contacting the first local power supply wiring {“the switch is a thin film transistor (TFT) including: a semiconductor film having a channel region, a source region and a drain region and disposed on the first back side insulating layer; a gate dielectric layer disposed over the channel region; a gate electrode disposed over the gate dielectric layer; a source contact disposed on the source region and contacting the first main power supply wiring; and a drain contact disposed on the drain region and contacting the first local power supply wiring”}.

Regarding claim 10 (that depends from claim 9), Doornbos claim 2 includes a height of the source contact measured from the semiconductor film is smaller than a height of the gate electrode measured from the semiconductor film {“a height of the source contact measured from the semiconductor film is smaller than a height of the gate electrode measured from the semiconductor film”}.

Regarding claim 11 (that depends from claim 9), Doornbos claim 4 includes a height of the source contact measured from the semiconductor film is equal to a height of the gate electrode measured from the semiconductor film {“a height of the source contact measured from the semiconductor film is equal than a height of the gate electrode measured from the semiconductor film”}.

Regarding claim 12 (that depends from claim 9), Doornbos claim 14 includes the backside power delivery circuit further includes a conductive pad embedded in the first back side insulating layer disposed and coupled to the main circuit via a second TSV, and the conductive pad is connected to the gate electrode {“the backside power delivery circuit further includes a conductive pad embedded in the first back side insulating layer disposed and coupled to the main circuit via a second TSV, and the conductive pad is connected to the gate electrode of each of the first and second switches”}.

Regarding claim 13 (that depends from claim 12), Doornbos claim 11 includes the first main power supply wiring and the first local power supply wiring extend in a first direction, the first main power supply wiring is disposed adjacent to the first local power supply wiring along a second direction crossing the first direction in plan view {“the backside power delivery circuit includes a semiconductor film disposed on the first back side insulating layer and overlapping the first and third main power supply wiring and the first local power supply wiring in plan view, the first switch and the second switch are thin film transistors (TFTs), the first switch includes a part of a semiconductor film as a channel region, a source region and a drain region, a gate dielectric layer disposed over the channel region, a gate electrode disposed over the gate dielectric layer, a source contact disposed over the source region and contacting the first main power supply wiring, and a drain contact disposed over the drain region and contacting the first local power supply wiring, and the second switch includes another part of a semiconductor film as a channel region, a source region and a drain region, a gate dielectric layer disposed over the channel region, a gate electrode disposed over the gate dielectric layer, a source contact disposed over the source region and contacting the third main power supply wiring, and a drain contact shared by the first switch”}.  Doornbos claim 15 includes that the first main power supply wiring and the conductive pad are aligned in the first direction {“the second main power supply wiring and the conductive pad are aligned in the first direction”}. 

Regarding claim 14 (that depends from claim 9), Doornbos claim 17 includes the main circuit includes a plurality of semiconductor fins and a first front side insulating layer covering bottom portions of the plurality of semiconductor fins, and a plurality of buried conductive wirings embedded in the first front side insulating layer, and the first TSV is coupled to one of the plurality of buried conductive wirings {“the main circuit includes: a plurality of semiconductor fins and a first front side insulating layer covering bottom portions of the plurality of semiconductor fins; a plurality of CMOS FETs, each of which includes a pair of the plurality of semiconductor fins, a gate electrode, and a source/drain region; and a plurality of buried conductive wirings embedded in the first front side insulating layer, the backside power delivery circuit includes: a first main power supply wiring for supplying a first voltage; a second main power supply wiring for supplying a second voltage; a first local power supply wiring; and a first switch coupled to the first main power supply wiring and the first local power supply wiring, the second main power supply wiring overlaps one of the plurality of buried conductive wirings and connected thereto by one or more through-silicon vias (TSVs) passing through the substrate, the first local power supply wiring overlaps one of the plurality of buried conductive wirings and connected thereto by one or more TSVs passing through the substrate, and no TSV overlaps the first main power supply wiring in plan view”}.

Regarding claim 15, Doornbos claim 1 includes a semiconductor device, comprising: a substrate; a main circuit disposed over a front surface of the substrate; and a backside power delivery circuit disposed over a back surface of the substrate, wherein: the backside power delivery circuit includes: a first main power supply wiring for supplying a first voltage; a second main power supply wiring for supplying a second voltage; a first local power supply wiring for supplying the first voltage; and a first switch coupled to the first main power supply wiring and the first local power supply wiring, the first local power supply wiring is coupled to the main circuit via a first through- silicon via (TSV) passing through the substrate for supplying the first voltage, and the second main power supply wiring is coupled to the main circuit via a second TSV passing through the substrate for supplying the second voltage {Doornbos claim 1. “A semiconductor device, comprising: a substrate; a main circuit disposed over a front surface of the substrate; and a backside power delivery circuit disposed over a back surface of the substrate, wherein: the backside power delivery circuit includes: a first back side insulating layer disposed over the back surface of the substrate; a first main power supply wiring for supplying a first voltage; a second main power supply wiring for supplying a second voltage; a first local power supply wiring; and a first switch coupled to the first main power supply wiring and the first local power supply wiring, the first main power supply wiring, the second main power supply wiring and the first local power supply wiring are embedded in the first back side insulating layer, and the first local power supply wiring is coupled to the main circuit via a first through-silicon via (TSV) passing through the substrate for supplying the first voltage}.

Regarding claim 16 (that depends from claim 15), Doornbos claim 17 includes no TSV overlaps the first main power supply wiring in plan view {“no TSV overlaps the first main power supply wiring in plan view”}.

Regarding claim 17 (that depends from claim 16), Doornbos claim 5 includes the backside power delivery circuit further includes a pad electrode couple to the first switch and a third TSV passing through the substrate {“ the backside power delivery circuit further includes a conductive pad embedded in the first back side insulating layer disposed and coupled to the main circuit via a second TSV, and the conductive pad is connected to the gate electrode”}.

Regarding claim 18 (that depends from claim 17), Doornbos claim 7 includes the first and second main power supply lines and the first local power supply wiring extend in a first direction, and the pad electrode and the first main power supply line are aligned in the first direction {“the first and second main power supply wirings and the first local power supply wiring extend in a first direction, the first main power supply wiring is disposed between the first local power supply wiring and the second main power supply wiring along a second direction crossing the first direction in plan view, and the second main power supply wiring and the conductive pad are aligned in the first direction”}.

Regarding claim 19 (that depends from claim 17), Doornbos claim 7 includes the first and second main power supply lines and the first local power supply wiring extend in a first direction, and the pad electrode and the second main power supply line are aligned in the first direction {“the first and second main power supply wirings and the first local power supply wiring extend in a first direction, the first main power supply wiring is disposed between the first local power supply wiring and the second main power supply wiring along a second direction crossing the first direction in plan view, and the second main power supply wiring and the conductive pad are aligned in the first direction”}.

Regarding claim 20 (that depends from claim 15), Doornbos claim 17 includes the first TSV comprises multiple TSVs {“one or more through-silicon vias (TSVs) passing through the substrate”}. 

Regarding claim 21, Doornbos claim 1 includes a semiconductor device, comprising: a substrate; a main circuit disposed over a front surface of the substrate; and a backside power delivery circuit disposed over a back surface of the substrate, wherein: the backside power delivery circuit includes: a first back side insulating layer disposed over the back surface of the substrate; a first main power supply wiring for supplying a first voltage; a second main power supply wiring for supplying the first voltage; a first local power supply wiring; a first switch coupled to the first main power supply wiring and the first local power supply wiring; and a second switch coupled to the second main power supply wiring and the first local power supply wiring, the first and second main power supply wirings and the first local power supply wiring are embedded in the first back side insulating layer, and the first local power supply wiring is coupled to the main circuit via a first through- silicon via (TSV) passing through the substrate for supplying the first voltage. {Doornbos claim 1. “A semiconductor device, comprising: a substrate; a main circuit disposed over a front surface of the substrate; and a backside power delivery circuit disposed over a back surface of the substrate, wherein: the backside power delivery circuit includes: a first back side insulating layer disposed over the back surface of the substrate; a first main power supply wiring for supplying a first voltage; a second main power supply wiring for supplying a second voltage; a first local power supply wiring; and a first switch coupled to the first main power supply wiring and the first local power supply wiring, the first main power supply wiring, the second main power supply wiring and the first local power supply wiring are embedded in the first back side insulating layer, and the first local power supply wiring is coupled to the main circuit via a first through-silicon via (TSV) passing through the substrate for supplying the first voltage.}.
Regarding claim 22 (that depends from claim 21), Doornbos claim 11 includes each of the first switch and the second switch is a thin film transistor (TFT) including a gate, a source and a drain, the source of the first switch is coupled to the first main power supply wiring, the source of the second switch is coupled to the second main power supply wiring, and the drain of the first switch and the drain of the second switch are coupled to the first local power supply wiring {“the first switch and the second switch are thin film transistors (TFTs), the first switch includes a part of a semiconductor film as a channel region, a source region and a drain region, a gate dielectric layer disposed over the channel region, a gate electrode disposed over the gate dielectric layer, a source contact disposed over the source region and contacting the first main power supply wiring”}.

Regarding claim 23 (that depends from claim 22), Doornbos claim 14 includes the backside power delivery circuit further includes a conductive pad embedded in the first back side insulating layer disposed and coupled to the main circuit via a second TSV, and the conductive pad is connected to the gate of the first switch and the gate of the second switch {“the backside power delivery circuit further includes a conductive pad embedded in the first back side insulating layer disposed and coupled to the main circuit via a second TSV, and the conductive pad is connected to the gate electrode of each of the first and second switches”}.

Regarding claim 24 (that depends from claim 23), Doornbos claim 5 includes the first main power supply wiring, the second main power supply wiring and the first local power supply wiring extend in a first direction in plan view, and the first local power supply wiring is disposed between the first main power supply wiring and the second main power supply wiring in plan view {“the first and second main power supply wirings and the first local power supply wiring extend in a first direction, the first main power supply wiring is disposed between the first local power supply wiring and the second main power supply wiring along a second direction crossing the first direction in plan view, and the first main power supply wiring and the conductive pad are aligned in the first direction”}.

Regarding claim 25 (that depends from claim 24), Doornbos claim 17 includes the main circuit includes a plurality of semiconductor fins extending in the first direction and a first front side insulating layer covering bottom portions of the plurality of semiconductor fins, and a plurality of buried conductive wirings embedded in the first front side insulating layer, and the first TSV is coupled to one of the plurality of buried conductive wirings and the second TSV is coupled to another of the plurality of buried conductive wirings {“the main circuit includes: a plurality of semiconductor fins and a first front side insulating layer covering bottom portions of the plurality of semiconductor fins; a plurality of CMOS FETs, each of which includes a pair of the plurality of semiconductor fins, a gate electrode, and a source/drain region; and a plurality of buried conductive wirings embedded in the first front side insulating layer, the backside power delivery circuit includes: a first main power supply wiring for supplying a first voltage; a second main power supply wiring for supplying a second voltage; a first local power supply wiring; and a first switch coupled to the first main power supply wiring and the first local power supply wiring, the second main power supply wiring overlaps one of the plurality of buried conductive wirings and connected thereto by one or more through-silicon vias (TSVs) passing through the substrate, the first local power supply wiring overlaps one of the plurality of buried conductive wirings and connected thereto by one or more TSVs passing through the substrate, and no TSV overlaps the first main power supply wiring in plan view”}.

Regarding claim 26 (that depends from claim 25), Doornbos claim 18 includes one of the plurality of fins is disposed between the first main power supply wiring and the first local power supply wiring in plan view, and another of the plurality of fins is disposed between the second main power supply wiring and the first local power supply wiring in plan view {“the plurality of semiconductor fins and the plurality of buried conductive wirings extend in a first direction, the first and second main power supply wirings and the first local power supply wiring extend in the first direction, and the first main power supply wiring is disposed between the first local power supply wiring and the second main power supply wiring along a second direction crossing the first direction in plan view”}.

Regarding claim 27 (that depends from claim 25), Doornbos claim 18 includes the another of the plurality of buried conductive wirings is coupled to two of the plurality of fins {“the plurality of semiconductor fins and the plurality of buried conductive wirings extend in a first direction, the first and second main power supply wirings and the first local power supply wiring extend in the first direction, and the first main power supply wiring is disposed between the first local power supply wiring and the second main power supply wiring along a second direction crossing the first direction in plan view”}.

Allowable Subject Matter
If the double patenting rejection is overcome, the art of record does not show the claimed semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826